DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 7, and 13 is/are directed to a method, system and medium respectively for performing a human experience operation which are directing to an abstract idea under the mental process.  Under Prong I step 2A analysis, the limitation “performing an analysis operation…mapped human experience insight;” is considered as an abstract idea step which can be done mentally or with the help of generic computer.  Nowhere in the claim would prevent this step to be done mentally or with the help of generic computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “receiving standardized human experience…” and “providing the mapped human experience…recommendation” are considered as merely pre-activity solution for gathering/collecting data for analysis and the post-activity solution which merely applied the abstract idea to generate the recommendation which is amount to insignificantly under Prong II step 2A and 2B analysis.
Similarly, there are additional elements in dependent claims 2-6, 8-12, and 14-20.  However, these additional elements do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunwoody (U.S. 2018/0285756 A1).
Re claim 1, Dunwoody discloses in Figures 1-8 a computer-implementable method for performing a human experience operation (e.g. abstract and Figures 5-6), comprising: receiving standardized human experience concepts and categorized human experience concepts (e.g. Figure 3B and paragraphs [0079-0080, 0103 and 0137]); performing an analysis operation, the analysis engine receiving the categorized corresponding concepts and mapping the categorized human experience concepts to human experience enhancement objectives to provide a mapped human experience insight (e.g. Figures 5-6 with the analysis including components 540-560 and paragraphs [0133 and 0138] wherein the data is analyzed and mapped/correlated across to generate the recommendation); and, providing the mapped human experience insight to a results engine, the results engine using the mapped human experience insight generate a human experience recommendation (e.g. Figures 5-6 with components 580 or 640 and paragraphs [0005 and 0023-0024] wherein the recommendation is generated and provided to the user) . 
Re claim 2, Dunwoody discloses in Figures 1-8 iterating the analysis operation to generate a refined mapped human experience insight (e.g. paragraph [0126]). 
Re claim 3, Dunwoody discloses in Figures 1-8 the analysis operation applies a ranked hierarchy of standardized human experience concepts when providing the mapped human experience insight (e.g. paragraphs [0105, 0127, and 0136]). 
Re claim 7, it is a system claim having similar limitations cited in claim 1.  Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 8, it is a system claim having similar limitations cited in claim 2.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 9, it is a system claim having similar limitations cited in claim 3.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 13, it is a medium claim having similar limitations cited in claim 1.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 14, it is a medium claim having similar limitations cited in claim 2.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 15, it is a medium claim having similar limitations cited in claim 3.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 19, Dunwoody discloses in Figures 1-8 the computer executable instructions are deployable to a client system from a server system at a remote location (e.g. Figures 3A and 4 and paragraphs [0002-0003]). 
Re claim 20, Dunwoody discloses in Figures 1-8 the computer executable instructions are provided by a service provider to a user on an on-demand basis (e.g. Figures 3A and 4 and paragraphs [0002-0003 and 0020-0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunwoody (U.S. 2018/0285756 A1) in view of Schwartz (U.S. 9,921,900 B1).
Re claim 4, Dunwoody fails to disclose in Figures 1-8 the analysis operation includes plotting a plurality of human experience insights via a scatter plot; and, identifying the mapped human experience insight based upon the scatter plot.  However, Schwartz discloses in Figures the analysis operation includes plotting a plurality of human experience insights via a scatter plot; and, identifying the mapped human experience insight based upon the scatter plot (e.g. col. 14 lines 52-60 visualization such as scatter plot is used to identify the human experience insights correlation).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the analysis operation includes plotting a plurality of human experience insights via a scatter plot; and, identifying the mapped human experience insight based upon the scatter plot as seen in Schwartz’s invention into Dunwoody’s invention because it would optimally correlate the human experience.
Re claim 5, Dunwoody in view of Schwartz disclose the scatter plot comprises a weighted Cartesian scatter plot (e.g. Schwartz – col. 15 lines 30-55 and col. 18 lines 8-15). 
Re claim 6, Dunwoody in view of Schwartz discloses disclose a relative importance of each of the plurality of human experience insights is indicated by a respective location of each insight on the weighted Cartesian scatter plot and a proportional size of a depiction of each insight on the weighted Cartesian scatter plot (e.g. Schwartz – col. 15 lines 30-55). 
Re claim 10, it is a system claim having similar limitations cited in claim 4.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 11, it is a system claim having similar limitations cited in claim 5.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 12, it is a system claim having similar limitations cited in claim 6.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 16, it is a medium claim having similar limitations cited in claim 4.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 17, it is a medium claim having similar limitations cited in claim 5.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 18, it is a medium claim having similar limitations cited in claim 6.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2021/0118073
U.S. Patent Application Publication No. 2020/0293036
U.S. Patent Application Publication No. 2020/0154235
U.S. Patent Application Publication No. 2020/0074333
U.S. Patent Application Publication No. 2019/0387998
U.S. Patent Application Publication No. 2019/0102706
U.S. Patent Application Publication No. 2018/0285756
U.S. Patent Application Publication No. 2014/0279987
U.S. Patent No. 9,921,900
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451